IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 25, 2011
                                     No. 10-11288
                                 Cons. w/ No. 10-11289                     Lyle W. Cayce
                                  Summary Calendar                              Clerk


PAUL CLINTON JACKSON,

                                                  Plaintiff-Appellant

v.

OFFICER T. BUNTON; CITY OF FORT WORTH, TEXAS,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-562


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Paul Clinton Jackson, Texas prisoner # 707969, appeals from the district
court’s dismissal of his 42 U.S.C. § 1983 complaint as frivolous and for failure to
state a claim upon which relief could be granted pursuant to 28 U.S.C.
§ 1915A(b)(1). He also appeals from the district court’s denial of his motion for
reconsideration, in which he sought leave to amend his complaint. We review
the dismissal of Jackson’s complaint de novo. See Velasquez v. Woods, 329 F.3d


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                         No. 10-11288 c/w No. 10-11289

420, 421 (5th Cir. 2003). We construe Jackson’s motion for reconsideration as
a Federal Rule of Civil Procedure 59(e) motion to alter or amend judgment and
review the denial of that motion for an abuse of discretion. Schiller v. Physicians
Resource Grp., Inc., 342 F.3d 563, 566 (5th Cir. 2003).
      On appeal, Jackson concedes that he erred by naming Officer Bunton as
a defendant, but he asserts that the district court should have permitted him to
amend his complaint so that he could substitute another officer for Bunton as a
named defendant. Because the district court held a hearing pursuant to Spears
v. McCotter, 766 F.2d 179, 181-82 (5th Cir. 1985), prior to dismissing the lawsuit,
the district court did not abuse its discretion by denying Jackson’s motion for
reconsideration seeking leave to amend his complaint. As Jackson does not
argue on appeal that the district court erred by holding that his claims against
Bunton and the City of Fort Worth were frivolous or failed to state a claim upon
which relief may be granted, he has abandoned any challenge on those bases.
See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The judgment of the district court is affirmed.        The district court’s
dismissal of Jackson’s complaint counts as a strike for purposes of 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Jackson is warned that if he accumulates three strikes, he will not be allowed
to bring a civil action or appeal a judgment in forma pauperis unless he is under
imminent danger of serious physical injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                        2